THE COURT.
This is an action to condemn lands for a right of way for the plaintiff’s railroad. Judgment was given for the plaintiff, and the defendant appeals therefrom. The cause was submitted upon the arguments made and the briefs filed in the case of Northwestern Pacific Railroad Company v. Lambert (S. F. No. 6514), ante, p. 749, [137 Pac. 1116], the questions involved in the two causes being practically the same. In the cause mentioned an opinion has been filed affirming the judgment. For the reasons stated in that opinion, the judgment in this cause is affirmed.